Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 11/29/2021. Claims 1, 2, 5, 9, and 13 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is indefinite for reciting ‘protruding at an acute angle in a development view’. There is no reference point to what direction the angle needs to protrude in in order to determine whether or not the angle is acute. It also appears that the literal interpretation of the recitation is that the angle of the protruding direction of the tip needs to be acute while the intended interpretation appears to be that the tip is formed by an acute angle. This conflict also renders the limitation unclear. For examination purposes, the recitation will be interpreted based on the likely intent of the tips being formed by an acute angle.
Claims 2, 5, 9, and 13 are also indefinite for depending on an indefinite base in claim 1 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US 2020/014008 A1) in view of Matsunaga (JP 2010052698 A, with English Machine Translation).
Regarding claim 1, Nemoto teaches a pneumatic tire (Para. [0023]) comprising a plurality of main groove extending in a tire circumferential direction (Fig. 2, Ref. Num. 11, 12, 13, 14), and a shoulder rib (Fig. 2, Ref. Num. So) formed by a shoulder main groove (Fig. 2, Ref. Num. 11) included in the main grooves, the shoulder rib being formed in an outer part of the pneumatic tire width direction, wherein the shoulder rib includes a closed slit (Fig. 2, Ref. Num. 31) that communicates with the 
In an analogous art, Matsunaga teaches a tire (Para. [0014]) that has a main groove (Fig. 1(b), Ref. Num. 1) including a protrusion (Fig. 1(b), Ref. Num. 4) that extends into the width direction grooves (Fig. 1(b), Ref. Num. 2) and has two tips having a triangular shape and are formed as an acute angle. Matsunaga also teaches that these protrusions should be placed at all the intersections of circumferential and widthwise grooves (Para. [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nemoto with Matsunaga in order to have protrusions in all the intersections of main grooves and widthwise grooves that extend in to both. This modification will allow the protrusion to obtain the stone ejector effect while maintaining the drainage property (Matsunaga; Para. [0016]).
Regarding claim 2, Matsunaga teaches that the tip of the protrusions are located in the widthwise groove (Fig. 1(b)) that will extend into the closed slit of Nemoto (Fig. 2, Ref. Num. 31).
Regarding claim 5, Matsunaga teaches that the two tips are formed of an acute angle (Fig. 1(b), Ref. Num. 2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US 2020/014008 A1) in view of Matsunaga (JP 2010052698 A) as applied to claim 1 above, and further in view of Ito (US 2007/0012389 A1).
Regarding claim 9, Nemoto in view of Matsunaga teaches that a tip of the protrusion (Matsunaga; Fig. 1(b); lower tip in main groove) points to the right side of the main groove. However, neither Nemoto nor Matsunaga teaches that the main groove includes a ridge that divides a bottom of the shoulder main groove.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nemoto and Matsunaga with Ito in order to have platforms that divide the main grooves in half. This modification will prevent stone entrapment (Ito; Para. [0072]).
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Nemoto (US 2020/014008 A1), Matsunaga (JP 2010052698 A), and Sato (JP 2012101745 A).
Nemoto in view of Matsunaga teaches a protrusion (Matsunaga; Fig. 1(b), Ref. Num. 4) that is located in the shoulder main groove (Fig. 1(b), Ref. Num. 1) and extends into the shoulder width groove (Fig. 1(b), Ref. Num. 2). However, Nemoto in view of Matsunaga does not teach that the protrusion has a star shape.
Sato teaches a protrusion (Fig. 22, Ref. Num. 30) that is located in the intersection of the shoulder main groove and the shoulder width groove while being star-shaped with five acute-angled tips. However, Sato does not teach that this protrusion extends into a shoulder closed slit, and while Goto does teach protrusion that extend from the shoulder main groove into a closed slit, it would not have been obvious to one of ordinary skill in the art to combine the small protrusions for wet road performance of Sato with the larger protrusions to prevent stone capturing of Goto. It would not have been obvious to combine prior art references in the manner required by the instant claims such that the protrusion has a star shape, as required by claim 13.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749